DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s request for continued examination filed 4/28/2021. Claim 1 has been amended, claims 3 and 5 have been cancelled, and thus claims 1-2, 4 and 6 are currently pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (U.S. Pat. 4,498,472) in view of Fenton (U.S. PG Pub. 2011/0203589) in further view of Barney (U.S. PG Pub. 2002/0073934) in further view of Schwarz (U.S. Pat. 3,796,216) in further view of Frimberger (U.S. Pat. 3,882,860) in further view of Magrath (U.S. Pat. 4,539,985).
Regarding claim 1, Tanaka discloses a portable artificial respirator comprising: a single flexible air chamber having a shape of a cylinder having an air passage formed open on an underside thereof, a plurality of folds formed along an outer periphery thereof in such a manner as to be foldedly compressed by means of pressure applied downwardly and to be restored and expanded upwardly when the pressure is released (Col. 1 Lines 50-64 discloses a device  being similar in construction to the type used when administering oxygen resuscitation; Col. 2 Lines 3-26 discloses an air supply vessel being an accordion pleated structure made of a thin flexible material made of rubber, expanding and contracting during breathing and collapsing; Fig. 1 and 2 shows vessel (14) connected to mask (12) with multiple folds; air passageway port (25)); a mask
Tanaka does not disclose a grasping rod located and terminated about a top surface of the flexible air chamber in a vertical direction in such a manner as to be fitted to a user's fingers, so that the grasping rod is fitted to the space between the user's fingers, and when his or her palm presses the top surface of the flexible air chamber, the flexible air chamber is compressed; 1App. No. 15/572,879Attorney Docket: 7021PAT08wherein the mask is made from a flexible silicone rubber sheet; the flexible air chamber discharges 800 to 900cc of air per compression; the air passage is formed slantly at angle of about 30 degrees with respect to a plane of the outer peripheral 
However, Fenton teaches a manual operated ventilating element such as a bellows for administering artificial respiration (Abstract; Par. [0021]); a grasping rod located and terminated about a top surface of the flexible air chamber in a vertical direction in such a manner as to be fitted to a user's fingers, so that the grasping rod is fitted to the space between the user's fingers, and when his or her palm presses the top surface of the flexible air chamber, the flexible air chamber is compressed (Par. [0022] discloses a handle attached to a plate and the handle projecting away from the chamber body; Par. [0027 discloses forcing the handle down thus compressing the chamber; Fig. 1 and 2 show handle (30) with a head wider than the neck of the handle thus having a larger diameter; Fig. 3 shows close end (12) between the fingers and palm of a user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tanaka to incorporate a grasping handle as taught by Fenton. The skilled artisan would have been motivated to make the modification so that a skilled operator can provide the correct volume of the gas for inhalation by feel, without the cost, complexity and reliability issues associated with an automatic ventilation system (Fenton, Par. [0005]). Additionally, the use of a grasping handle would make it easier for the user to expand and contract the bellows of Tanaka. 
The modified device of Tanaka does not disclose wherein the mask is made from a flexible silicone rubber sheet. the flexible air chamber discharges 800 to 900cc of air per compression; the air passage is formed slantly at angle of about 30 degrees with respect to a plane of the outer peripheral structure, wherein the tube is taperedly formed and extends from the single flexible air chamber to the mask, to form the respiration hole; wherein an interior of the tube is downwardly tapered from the single flexible air chamber to the mask.
However, Barney teaches a mask for gas delivery to be used by a variety of patients including, dogs, horses, humans and other mammals (Par. [0037]); the mask is made from a flexible silicone rubber 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tanaka to incorporate a flexible silicone rubber sheet as taught by Barney. The skilled artisan would have been motivated to make the modification to provide a mask that is particularly adaptable to accommodate the size variation in users (Barney, Par. [0008]).
The modified device of Tanaka does not teach the mask is free from any elastic bands; the flexible air chamber discharges 800 to 900cc of air per compression; the air passage is formed slantly at angle of about 30 degrees with respect to a plane of the outer peripheral structure, wherein the tube is taperedly formed and extends from the single flexible air chamber to the mask, to form the respiration hole; wherein an interior of the tube is downwardly tapered from the single flexible air chamber to the mask.
	However, Schwarz teaches the mask is free from any elastic bands (Fig. 4 and 8 do not show any bands).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tanaka to incorporate a mask without any elastic bands as taught by Schwarz. The skilled artisan would have been motivated to make the modification to provide a mask that can be easily applied and removed from a patient’s face.
The modified device of Tanaka does not disclose the flexible air chamber discharges 800 to 900cc of air per compression; the air passage is formed slantly at angle of about 30 degrees with respect to a plane of the outer peripheral structure, wherein the tube is taperedly formed and extends from the single flexible air chamber to the mask, to form the respiration hole; wherein an interior of the tube is downwardly tapered from the single flexible air chamber to the mask. 
3 which is equivalent to 300-1000cc).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tanaka to incorporate the flexible air chamber to discharge 800 to 900cc of air per compression as taught by Frimberger. The skilled artisan would have been motivated to make the modification to ensure the end user is being supplied sufficient airflow when needed. Further, Frimberger discloses a large range of output airflow to a patient and thus it would have been obvious to have tried the particular claimed range. In addition the outflow of air in Frimberger falls within the workable range provided by the claim. 
It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.)  
It is the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  See In re Boesch, 617 F.2d 
The modified device of Tanaka does not teach the air passage is formed slantly at angle of about 30 degrees with respect to a plane of the outer peripheral structure, wherein the tube is taperedly formed and extends from the single flexible air chamber to the mask, to form the respiration hole; wherein an interior of the tube is downwardly tapered from the single flexible air chamber to the mask.
However, Magrath teaches the air passage is formed slantly at angle with respect to a plane of the outer peripheral structure, wherein the tube is taperedly formed and extends from the single flexible air chamber to the mask, to form the respiration hole; wherein an interior of the tube is downwardly tapered from the single flexible air chamber to the mask (Col. 3 lines 30-38; Col. 4 lines 8-27; Fig. 2 shows nozzle (23) with a slanted interior at an angle and tapering toward the tip).

The modified device of Tanaka does not disclose the slanted angle to be 30 degrees.
However, it would have been obvious as to one of ordinary skill in tire art before the effective filing date of the claimed invention to modify the air passage of Tanaka to have a 30 degree angle. Applicant places no criticality on one particular angle (page 7 of applicant’s specification) Modifying Tanaka to have the claimed dimensions would not have adverse effects on the performance of the device and thus the changing angle would not destroy the device. The courts have held that, “where the only difference between the prior art and the claims was a recitation of relative angle of the claimed device and a device having the claimed relative angle would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. In Gardner v. TEC Syst. Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cm. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).
The modified device as described above would comprise the grasping rod, the single flexible air chamber, tube and the mask as a single unit. Further, the modified device as described above is capable of functioning such that the flexible silicone sheet construction of the mask permits a space to form between a portion of the mask and a face of the human patient when the mask is partially lifted from the face of the human patient to draw external oxygen into the single flexible air chamber as the single air chamber automatically expands by an elasticity of the single flexible air chamber.
Regarding claim 2, the modified device of Tanaka further discloses the plurality of folds of the flexible air chamber comprises protruding portions and depressed portions successively connected to each other in a zigzag form in upward and/or downward directions on a sectional shape thereof (Tanaka, Col. 1 
Regarding claim 4, the modified device of Tanaka further discloses the grasping rod comprises a grasping head located on top thereof, and the grasping head has a larger diameter than the grasping rod (Fenton, Fig. 1 and 2 show handle (30) with a head wider than the neck of the handle thus having a larger diameter).
Regarding claim 6, the modified device of Tanaka further discloses the flexible air chamber is valve-less (Tanaka, Fig. 1 and 2 do not show any valve arrangement; nor do the specification disclose the use of a valve).
Response to Arguments
Applicant’s arguments, filed 4/28/2021, with respect to the specification objection have been fully considered and are persuasive.  The specification objection has been withdrawn. 
Applicant’s arguments, filed 4/28/2021, with respect to claims 1-2, 4 and 6 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 1-2, 4 and 6 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-2, 4 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues one of ordinary skill in the art would not look to modify the prior art of Tanaka with Schwartz to remove the elastic bands as it would impermissibly change the principle of Tanaka. However, one would reasonably look to remove the elastics bands of Tanaka for quick application and removal.  One can still use their hands to apply and keep the mask over the nose and mouth at a desired pressure and provide the same function.  
Further, the removal of the bands would not destroy or reduce the overall function of the device. Thus, applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957. The examiner can normally be reached Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        1/5/2022

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785